Citation Nr: 1307685	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  09-30 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of shell fragment wounds of the right testicle.

2.  Entitlement to service connection for residuals of shell fragment wounds of the lower extremities.

3.  Entitlement to service connection for residuals of shell fragment wounds of the right hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1940 to June 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above issues.  The Veteran timely appealed that decision.

This case was initially before the Board in March 2012, at which time the Board reopened claims for a fractured jaw, right testicle, bilateral knee and leg, and right hand disorders; that decision remanded those reopened issues as well as claims of service connection for bilateral hearing loss and tinnitus at that time.  The March 2012 decision denied service connection for traumatic arthritis, and the Board considers that claim final and will no longer address it in this decision.

During the pendency of the remand, service connection for residuals of a fractured jaw, bilateral hearing loss and tinnitus were granted.  Thus, the benefits sought on appeal have been granted with respect to those issues and the Board will no longer address those issues in this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT  

1.  The evidence of record is at least in equipoise as to whether residuals of the shell fragment wound of the right testicle incurred in service include the residuals of the right orchiectomy.

2.  Chronic residuals of a shell fragment wound of the lower extremities did not have their clinical onset in service and are not otherwise related to active duty.  
3.  Chronic residuals of a shell fragment wound of the right hand did not have their clinical onset in service and are not otherwise related to active duty.  


CONCLUSIONS OF LAW

1.  By resolving doubt in the Veteran's favor, residuals of the shell fragment wound to the right testicle, including residuals of the right orchiectomy were incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

2.  Chronic residuals of a shell fragment wound of the lower extremities were not incurred or aggravated in service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2012).

 2.  Chronic residuals of a shell fragment wound of the right hand were not incurred or aggravated in service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the claim of service connection for residuals of the shell fragment wound of the right testicle, given that the Board is granting that claim as discussed below, further discussion of VCAA with regards to that issue is no longer required at this time.

As to the other claims on appeal, the Veteran was sent letters in March 2008 and April 2010 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Those letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

The Board additionally recognizes that these claims herein decided were remanded previously by the Board in March 2012, in order to afford the Veteran a VA examination.  A VA examination was provided to the Veteran in March 2012 and reasoned opinions adequate for rating purposes were proffered.  Therefore, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

Initially, the Board notes that the Veteran's service treatment records are not in the claims file and appear to be fire-related.  In cases where service medical records are unavailable, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim was undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Shell fragment Wound of the Right Testicle

On appeal, the Veteran has averred that he should be service connected for residuals of shell fragment wounds of his right testicle that he suffered during World War II.  The Veteran has stated numerous times during the appeal that he suffered shrapnel wounds all over his body, including his right testicle, during combat in World War II.  The Board finds that such residuals, including residuals of a right orchiectomy, should be service connected.  

During military service, the Veteran was awarded the Purple Heart for wounds received in combat operations in World War II.  There are numerous statements from the Veteran and fellow servicemembers in his unit which corroborate that the Veteran was injured by shrapnel during service.  The Board, therefore, concedes the fact that the Veteran had shrapnel wounds during service, and further concedes that he had a right testicle injury due to such wounds in service.  See 38 U.S.C.A. § 1154(b) (West 2002).

Following military service, the record demonstrates that in February 1978, the Veteran sought treatment with VA for right testicle swelling, which began a month and a half prior.  The examination was unremarkable except for his right testicle was painful, without redness or swelling.  The Veteran was diagnosed with "shrapnel/foreign body, right testicle" at that time.  In June 1978, the Veteran underwent a right orchiectomy at VA.  During the procedure, "[t]here was a 2 cm cystic mass the right upper pole of the epididymis surrounded by a fair amount of inflammatory scar."  During the procedure, it was elected to perform the right orchiectomy and the Veteran's right testicle was excised at that time.  

Several private treatment records from the 1980's through the present demonstrate that the Veteran's right testicle has been excised and that such excision was due to shrapnel wounds in service.  The Board particularly notes that a March 1981 private treatment record documents the Veteran's medical history as having "received a shrapnel wound in his legs, especially his right upper leg, during World War II.  He was treated for this, but retained a lot of shrapnel and had his right testicle removed in 1978 because it was persistently sore and had a piece of shrapnel remaining in it."

In light of the above evidence, the Board finds that the evidence of record is at least in equipoise regarding whether the Veteran's right orchiectomy was the eventual result of the shell fragment wound received in service.

Accordingly, by resolving doubt in the Veteran's favor, the Board finds that service connection for residuals of a right orchiectomy associated with shrapnel/shell fragmentation wounds in service, is warranted in this case.  See 38 C.F.R. §§ 3.102, 3.303.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Shell fragment Wounds of the Right Hand and Lower Extremities

As noted above, the Veteran's service treatment records are unavailable for review.  Moreover, the Board has conceded that the Veteran received shrapnel/shell fragmentation wounds during service.  See 38 U.S.C.A. § 1154(b).  Thus, the issue in this case is whether the Veteran has any current disabilities, or residuals, as a result of those shrapnel/shell fragmentation wounds received in service.  

On appeal, the Veteran, his representative, and the Veteran's son-who has corresponded on the Veteran's behalf due to the Veteran's inability to correspond in a written manner-have averred that the Veteran suffers from residuals of his shrapnel/shell fragmentation wounds in his right hand and lower extremities.  In those statements, the Veteran, his son, his representative and several fellow servicemembers, family and friends, all attest to the Veteran being injured in service by shrapnel.  The Veteran has also asserted that throughout his life since service his skin in these areas, particularly his right hand, would shed pieces of shrapnel.  

Much of the lay evidence supports the fact of an in-service injury, which the Board has conceded in this case.  The lay evidence does not competently addresses what the residuals of those injuries are.  There have been general claims of disability resulting from the shell fragment wounds, but the evidence does not clearly point to specific disability resulting from those injuries.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

The Veteran's private treatment records of record from 1981 through March 2010 do not demonstrate any treatment for, complaints of, or diagnosis of a right hand disorder or condition throughout those records.  While the Board notes that those records additionally demonstrate right knee prepatellar bursitis in the early 1990's, a May 1993 treatment record shows that condition had resolved after introduction of medications; subsequent treatment records do not demonstrate any recurrence of that condition at any time.  The Veteran was shown to have a skin lesion, diagnosed as seborrheic keratosis of the left upper leg, in a November 2004 treatment record.  Finally, in the most recent treatment records, the Veteran is shown to have bilateral leg weakness attributed to his diagnosed diabetes mellitus, type II, and associated diabetic neuropathy and amyothropy.  No specific disability of the right hand or lower extremities resulting from shell fragment wounds is shown in the private treatment records in the claims file.

The Veteran underwent a VA examination of his claimed shrapnel/shell fragmentation wounds of the right hand and lower extremities in March 2012.  With regards to the Veteran's right hand, he claimed that he was unable to grasp and use tools with his right hand due to flare-ups and also complained of frequently "shedding or spitting out" small pieces of shrapnel from his skin.  The Veteran reported shrapnel injuries consistent with those conceded by VA as having occurred in service.  The Veteran's right hand, on examination, was shown to have painful and limited motion of his fingers, as well as minimally decreased muscle strength in his right hand.  No scars were shown on examination.  X-rays were obtained which demonstrated mild degenerative joint disease (DJD) of the right hand, which is what the Veteran was diagnosed with on examination.  

Regarding the lower extremities, the Veteran described receiving shrapnel wounds in service as conceded by VA.  On examination, the Veteran's knees demonstrated painful motion and slightly decreased limitation of motion.  The Veteran additionally demonstrated weakness in his legs.  A single scar on the Veteran's left calf was identified on examination, which he stated was due to removal of hardware from his left lower leg in 1945 or 1946.  The examination noted that the scar appeared to be compatible with a vein harvesting scar and perhaps more recent than 1945 or 1946.  X-rays were obtained and no acute or significant bony abnormalities were shown, though there was mild bilateral vascular calcification shown; no traumatic arthritis was noted on examination or x-ray.  No specific diagnoses were made on examination at that time.

A muscle examination of the right upper extremity and lower extremities was also performed and did not yield any muscle injuries present, though "minimal scars" was checked on that examination.  

Finally, the examiner noted that disability of the lower extremities and right hand conditions was less likely than not any residual of shrapnel fragment wounds sustained in service.  The examiner explained the following: 

This Veteran claimed wounds occurred [greater than] 68 years ago and he has much [c]hronic [s]olar [d]amage to his skin and a history of many "skin cancers and keratosis" being removed surgically by Dermatology and Dermatologic Surgeons and I am unable to identify with certainty any scars caused by bullets or shrapnel/frag wounds.  He has a long scar on his left medial calf/distal lower extremity consistent with vein harvesting but he claims it is due to his removal of hardware after the shell fragmentation wounds/shrapnel wounds in 1943-44[;] but[,] it is more consistent with a more recent surgical scar such as a vein harvesting operation than with a traumatic injury or for surgically treated shrapnel or frag wound in the distant past.  His [service medical records] are not part of his [c]laims [f]older and reportedly were possibly destroyed by fire in the past.  Due to his age and other medical conditions[,] including [a] reported CVA[, he] is not a good historian and other non-VA [m]edical [r]ecords and his VA [m]edical [r]ecords . . . are silent for any DOCUMENTED or OBJECTIVE evidence of or treatment for any fragment wounds or removal of metallic foreign bodies consistent with shrapnel from his right arm and hand or either of his lower extremities.  The Veteran's history of ongoing removal of small shrapnel shards is not very plausible after many years without history of soft tissue infection accompanying them or evidence on x-ray of other retained fragments in [the] examined extremities nor was any bone injury noted.  His history is more consistent with scratching skin lesions such as keratosis and mistaking their etiology as being due to his wartime shrapnel wounds.  His [degenerative joint disease] affecting his right hand and wrist most likely occurred after his military service as part of the aging process and his occupation and "use".  No scars could be identified as being likely to have been caused by missiles or fragments.

On the basis of the foregoing, the Board finds a preponderance of the evidence weighs against a finding that service connection for residuals of the shell fragment wound of the right hand and/or lower extremities is not warranted.  First, the Veteran does not exhibit current disability of his right hand or lower extremities in his private treatment records which are attributable to any shell fragment wound received in service.  The Board notes that the Veteran had right knee bursitis in the early 1990's, but that condition resolved in 1993 and has not recurred.  

The Veteran has weakness in the lower extremities due to diabetes and its associated complications.  To the extent the Veteran and/or others have argued that the lower extremity weakness is due to the residuals of the shell fragment wound, they are not competent to do so and the Board finds the clinical opinion that it is related to diabetes mellitus more probative.  On VA examination in March 2012, the examiner identified two possible residuals: right hand DJD and a left calf scar.  However, the examiner specifically stated that those possible residuals were not the result of the Veteran's conceded shrapnel/shell fragmentation wounds from combat service.  The left calf scar was noted as being more consistent with a vein harvesting scar than removal of hardware in 1945 and 1946; he noted that such did not appear to be as old as the Veteran claimed, and specifically noted that the Veteran was not a reliable historian.  With regards to the Veteran's right hand DJD, the examiner noted that condition began well after military service and was more likely due to the aging process as well as the Veteran's occupation and use following military service rather than due to any shrapnel wounds from service; he further noted that the Veteran's claims that he was shedding/spitting out small pieces of shrapnel was not plausible after many years without soft tissue infections accompanying that phenomenon.  

The Board additionally notes that first diagnosis of any right hand arthritic condition was made many years after service, and therefore cannot be awarded service connection on a presumptive basis in this case.  See 38 C.F.R. §§ 3.307, 3.309.

The March 2012 examiner specifically examined the Veteran for bone, muscle and skin conditions which would be the result of the conceded shrapnel injuries from combat service.  The examiner was unable to identify any residuals associated with in-service injuries.  As there is no competent evidence of any associated residuals of the shell fragment wound received in military combat service in World War II, the Board must find in this case that there are no current diagnoses with regards to any residuals of those injuries.

While the Board empathizes with the Veteran's contentions that he was wounded in service, the evidence of record currently does not demonstrate that such injuries resulted in any chronic disorder or disability on which the Board may award service connection in this case.  Accordingly, the Board must deny service connection for residuals of shrapnel/shell fragmentation wounds of the right hand and lower extremities at this time on the evidence of record.  See 38 C.F.R. § 3.102, 3.303; Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability).  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for residuals of an orchiectomy of the right testicle due to a shrapnel/shell fragmentation wounds in service is granted.

Service connection for residuals of the shell fragment wound of the right hand is denied.

Service connection for residuals of the shell fragment wound of the lower extremities is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


